Exhibit 10.2

UK form            

HOMEAWAY, INC.

2011 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

Unless otherwise defined herein, the terms defined in the HomeAway, Inc. 2011
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Restricted Stock Agreement, including the Notice of Restricted Stock Grant (the
“Notice of Grant”) and Terms and Conditions of Restricted Stock Grant, attached
hereto as Exhibit A, including any appendices thereto (together, the
“Agreement”).

NOTICE OF RESTRICTED STOCK GRANT

 

Participant Name:

 

Address:

 

 

Participant has been granted the right to receive an Award of Restricted Stock,
subject to the terms and conditions of the Plan and this Agreement, as follows:

 

Grant Number

 

Date of Grant

 

Vesting Commencement Date

 

Total Number of Shares Granted

 

Vesting Schedule:

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock will vest and the Company’s right to reacquire the
Restricted Stock will lapse in accordance with the following schedule:

Twenty-five percent (25%) of the Shares of Restricted Stock will vest on the one
(1) year anniversary of the Vesting Commencement Date, and twenty-five percent
(25%) of the Shares of Restricted Stock will vest each year thereafter on the
same day as the Vesting Commencement Date, subject to Participant continuing to
be a Service Provider through each such date.

 

-1-



--------------------------------------------------------------------------------

By Participant’s signature and the signature of the representative of HomeAway,
Inc. (the “Company”) below, Participant and the Company agree that this Award of
Restricted Stock is granted under and governed by the terms and conditions of
the Plan and this Agreement. Participant has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of the Plan and Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and Agreement. Participant further agrees to
notify the Company upon any change in the residence address indicated below.

 

PARTICIPANT HOMEAWAY, INC.

 

 

Signature By

 

 

Print Name Title Residence Address:

 

 

 

-2-



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT

1. Grant of Restricted Stock. The Company hereby grants to the Participant named
in the Notice of Grant (the “Participant”) under the Plan for past services and
as a separate incentive in connection with his or her services and not in lieu
of any salary or other compensation for his or her services, an Award of Shares
of Restricted Stock, subject to all of the terms and conditions in this
Agreement and the Plan, which is incorporated herein by reference. Subject to
Section 20(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Agreement, the terms
and conditions of the Plan will prevail.

2. Escrow of Shares.

(a) All Shares of Restricted Stock will, upon execution of this Agreement, be
delivered and deposited with an escrow holder designated by the Company (the
“Escrow Holder”). The Shares of Restricted Stock will be held by the Escrow
Holder until such time as the Shares of Restricted Stock vest or the date
Participant ceases to be a Service Provider.

(b) The Escrow Holder will not be liable for any act it may do or omit to do
with respect to holding the Shares of Restricted Stock in escrow while acting in
good faith and in the exercise of its judgment.

(c) Upon Participant’s termination as a Service Provider for any reason, the
Escrow Holder, upon receipt of written notice of such termination, will take all
steps necessary to accomplish the transfer of the unvested Shares of Restricted
Stock to the Company. Participant hereby appoints the Escrow Holder with full
power of substitution, as Participant’s true and lawful attorney-in-fact with
irrevocable power and authority in the name and on behalf of Participant to take
any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares of Restricted Stock to the Company
upon such termination.

(d) The Escrow Holder will take all steps necessary to accomplish the transfer
of Shares of Restricted Stock to Participant after they vest following
Participant’s request that the Escrow Holder do so.

(e) Subject to the terms hereof, Participant will have all the rights of a
stockholder with respect to the Shares while they are held in escrow, including
without limitation, the right to vote the Shares and to receive any cash
dividends declared thereon.

(f) In the event of any dividend or other distribution (whether in the form of
cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company affecting
the Shares, the Shares of Restricted Stock will be increased, reduced or
otherwise changed, and by virtue of any such change Participant will in his or
her capacity as owner of unvested Shares of Restricted Stock be entitled to new
or additional or different shares

 

-3-



--------------------------------------------------------------------------------

of stock, cash or securities (other than rights or warrants to purchase
securities); such new or additional or different shares, cash or securities will
thereupon be considered to be unvested Shares of Restricted Stock and will be
subject to all of the conditions and restrictions which were applicable to the
unvested Shares of Restricted Stock pursuant to this Agreement. If Participant
receives rights or warrants with respect to any unvested Shares of Restricted
Stock, such rights or warrants may be held or exercised by Participant, provided
that until such exercise any such rights or warrants and after such exercise any
shares or other securities acquired by the exercise of such rights or warrants
will be considered to be unvested Shares of Restricted Stock and will be subject
to all of the conditions and restrictions which were applicable to the unvested
Shares of Restricted Stock pursuant to this Agreement. The Administrator in its
absolute discretion at any time may accelerate the vesting of all or any portion
of such new or additional shares of stock, cash or securities, rights or
warrants to purchase securities or shares or other securities acquired by the
exercise of such rights or warrants.

(g) The Company may instruct the transfer agent for its Common Stock to place a
legend on the certificates representing the Restricted Stock or otherwise note
its records as to the restrictions on transfer set forth in this Agreement.

3. Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Shares of Restricted Stock awarded by this Agreement will vest in accordance
with the vesting provisions set forth in the Notice of Grant. Shares of
Restricted Stock scheduled to vest on a certain date or upon the occurrence of a
certain condition will not vest in Participant in accordance with any of the
provisions of this Agreement, unless Participant will have been continuously a
Service Provider from the Date of Grant until the date such vesting occurs.

4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock at any time, subject to the terms of the Plan. If
so accelerated, such Restricted Stock will be considered as having vested as of
the date specified by the Administrator.

5. Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Agreement, the balance of the Shares of
Restricted Stock that have not vested as of the time of Participant’s
termination as a Service Provider for any or no reason will be forfeited and
automatically transferred to and reacquired by the Company at no cost to the
Company upon the date of such termination and Participant will have no further
rights thereunder. Participant will not be entitled to a refund of the price
paid for the Shares of Restricted Stock, if any, returned to the Company
pursuant to this Section 5. Participant hereby appoints the Escrow Agent with
full power of substitution, as Participant’s true and lawful attorney-in-fact
with irrevocable power and authority in the name and on behalf of Participant to
take any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares to the Company upon such
termination of service.

6. Death of Participant. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

 

-4-



--------------------------------------------------------------------------------

7. Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares of Restricted Stock may be
released from the escrow established pursuant to Section 2, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by Participant with respect to the payment of income, employment, social
insurance, payroll and other taxes which the Company determines must be withheld
with respect to such Shares. Prior to vesting of the Restricted Stock,
Participant will pay or make adequate arrangements satisfactory to the Company
and/or the Participant’s employer (the “Employer”) to satisfy all withholding
and payment obligations of the Company and/or the Employer. In this regard,
Participant authorizes the Company and/or the Employer to withhold all
applicable tax withholding obligations legally payable by Participant from his
or her wages or other cash compensation paid to Participant by the Company
and/or the Employer or from proceeds of the sale of Shares. Alternatively, or in
addition, if permissible under applicable local law, the Administrator, in its
sole discretion and pursuant to such procedures as it may specify from time to
time, may permit or require Participant to satisfy such tax withholding
obligation, in whole or in part (without limitation) by (a) paying cash,
(b) electing to have the Company withhold otherwise deliverable Shares having a
Fair Market Value equal to the minimum amount required to be withheld,
(c) delivering to the Company already vested and owned Shares having a Fair
Market Value equal to the amount required to be withheld, or (d) selling a
sufficient number of such Shares otherwise deliverable to Participant through
such means as the Company may determine in its sole discretion (whether through
a broker or otherwise) equal to the amount required to be withheld. To the
extent determined appropriate by the Company in its discretion, it will have the
right (but not the obligation) to satisfy any tax withholding obligations by
reducing the number of Shares otherwise deliverable to Participant. If
Participant fails to make satisfactory arrangements for the payment of any
required tax withholding obligations hereunder at the time any applicable Shares
otherwise are scheduled to vest pursuant to Sections 3 or 4 or tax withholding
obligations related to the applicable Shares otherwise are due, Participant will
permanently forfeit such Shares and the Shares will be returned to the Company
at no cost to the Company.

8. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant or the Escrow Agent. Except as provided in Section 2(f), after such
issuance, recordation and delivery, Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.

9. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE SHARES OF RESTRICTED STOCK PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY OR OTHER AFFILIATE EMPLOYING OR RETAINING
PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS
RESTRICTED STOCK OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES
AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET

 

-5-



--------------------------------------------------------------------------------

FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE PARENT OR SUBSIDIARY OR OTHER AFFILIATE EMPLOYING OR
RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

10. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company at HomeAway, Inc., 1011 W.
5th Street, Suite 300, Austin, Texas, 78703, or at such other address as the
Company may hereafter designate in writing.

11. Grant is Not Transferable. Except to the limited extent provided in
Section 6, the unvested Shares subject to this grant and the rights and
privileges conferred hereby will not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of any
unvested Shares of Restricted Stock subject to this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.

12. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

13. Additional Conditions to Release from Escrow. The Company will not be
required to issue any certificate or certificates for Shares hereunder or
release such Shares from the escrow established pursuant to Section 2 prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body or
the securities exchange on which the Shares are then registered, which the
Administrator will, in its absolute discretion, deem necessary or advisable;
(c) the obtaining of any approval or other clearance from any state or federal
governmental agency, which the Administrator will, in its absolute discretion,
determine to be necessary or advisable; and (d) the lapse of such reasonable
period of time following the date of grant of the Restricted Stock as the
Administrator may establish from time to time for reasons of administrative
convenience.

14. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or foreign law, the tax code and related regulations or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the issuance of Shares to Participant (or his or her estate)
hereunder, such issuance will not occur unless and until such listing,
registration, qualification, rule compliance, consent or approval will have been
completed, effected or obtained free of any

 

-6-



--------------------------------------------------------------------------------

conditions not acceptable to the Company. Where the Company determines that the
delivery of the payment of any Shares will violate federal securities laws or
other applicable laws, the Company will defer delivery until the earliest date
at which the Company reasonably anticipates that the delivery of Shares will no
longer cause such violation. The Company will make all reasonable efforts to
meet the requirements of any such state, federal or foreign law or securities
exchange and to obtain any such consent or approval of any such governmental
authority or securities exchange.

15. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

16. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares of Restricted Stock have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

17. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Shares of Restricted Stock awarded under
the Plan or future Restricted Stock that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

18. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

19. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

20. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A of the Code in connection to this Award of
Restricted Stock.

 

-7-



--------------------------------------------------------------------------------

21. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

22. Governing Law. This Agreement will be governed by the internal substantive
laws, but not the choice of law rules, of Texas. For purposes of litigating any
dispute that arises under this Award of Restricted Stock or this Award
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of Texas, and agree that such litigation will be conducted in the courts
of Travis County, New Jersey, or the federal courts for the United States for
the Western District of Texas, and no other courts, where this Award is made
and/or to be performed.

23. Independent Advice. By accepting this Award, the Participant acknowledges
that he or she understands and agrees that it is his or her obligation to
consult with his or her own personal tax, legal and financial advisors regarding
participation in the Plan and receipt of this Award before taking any action
with respect to the Award or this Plan, including disposing of any Shares. The
Company is not providing any individual tax, legal or financial advice to
Participants in connection with the Plan, nor is the Company making any
recommendations to any Participant relating to participation in the Plan or
acquisition or sale of Shares.

24. No Right to Damages. By accepting this Award, the Participant acknowledges
that he or she has no right to bring a claim or to receive damages if all or any
portion of the Award is cancelled, expires or forfeited. The loss of any
potential profit in the Award will not constitute an element of damages in the
event of the termination of Participant’s status as a Service Provider for any
reason, even if the termination is in violation of an obligation of the Company,
Subsidiary, Parent or other affiliate of the Company to the Participant.

25. Awards granted to Non-U.S. Residents Subject to Appendix B. If Participant
is a Service Provider residing outside of the U.S., by signing below,
Participant acknowledges and agrees that this Award is also subject to the
Further Terms and Conditions of the Restricted Stock Grant, attached hereto as
Exhibit B, which also are made a part of this Agreement.

 

-8-



--------------------------------------------------------------------------------

UK form            

EXHIBIT B

FURTHER TERMS AND CONDITIONS OF PERFORMANCE RESTRICTED STOCK UNIT GRANT
APPLICABLE TO NON-U.S. RESIDENTS

Any Participant who is not a U.S. resident on the Date of Grant, by acceptance
of the Award, agrees to be subject to the additional terms and conditions set
forth below. All initially capitalized terms used herein and not otherwise
defined shall have the meaning assigned such terms in the Award Agreement, of
which this Exhibit B forms a part, or the Plan, as applicable.

 

1. Data Privacy. The Participant explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this Award Agreement by and among the Company, and
its subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing his or her participation in the Plan. Further:

 

  a. The Participant acknowledges and agrees that he or she understands that the
Company, its Parent, any Subsidiary or other affiliate of the Company holds
certain personal information about the Participant, including, but not limited
to, his or her name, home address, personal telephone number, date of birth,
social insurance or other identification number, salary, immigration status,
nationality, job title, any securities, shares or directorships held in the
Company (or its Parents, Subsidiaries or other affiliates), details of all
options or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”).

 

  b. The Participant acknowledges and agrees that he or she understand that Data
may be transferred to any third parties assisting in the implementation,
administration and management of the Plan; that these recipients may be located
in the Participant’s home country, in the U.S. or elsewhere, and that such
country may have different data privacy laws and protections from Participant’s
home country. The Participant understands that he or she may request a list with
the names and addresses of any potential recipients of the Data by contacting
his/her local human resources representative. The Participant authorizes the
Data recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing his/her participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom
Participant may elect to deposit any Shares acquired in connection with the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage his or her

 

-1-



--------------------------------------------------------------------------------

  participation in the Plan. Participant understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing
Participant’s local human resources representative. The Participant understands,
however, that refusing or withdrawing his/her consent may affect his/her ability
to participate in the Plan. For more information on the consequences of refusal
to consent or withdrawal of consent, the Participant acknowledges that he or she
may contact his or her local human resources representative.

 

  c. The Participant acknowledges that the Company has engaged [IDENTIFY WHERE
KNOWN] to perform [BROKERAGE SERVICES/VALUATIONS, ETC.] that pertain to the Plan
and may engage other plan administrators (collectively, the “Third Parties”) as
third parties to assist in implementation, administration and management of the
Plan. The Participant expressly authorizes the Third Parties, together with
their successors and assigns, to receive, possess, use and transfer the Data as
contemplated hereby. The Participant acknowledges and agrees that, from
time-to-time the Company may replace the Third Parties with alternative service
providers, and may add other third parties as service providers in connection
with the Plan, and the Participant expressly authorizes and agrees that any such
parties are also authorized to receive, possess, use and transfer the Data as
contemplated hereby.

 

2. Currency Exchange Control Risk. The Participant acknowledges and agrees that
he or she shall bear any and all risk associated with the exchange or
fluctuation of currency associated the Shares (the “Currency Exchange Risk”).
The Participant waives and releases the Company, its Parents, Subsidiaries and
any other affiliates from any potential claims arising out of the Currency
Exchange Risk.

 

3. Exchange Control Requirements. The Participant acknowledges and agrees that
he or she shall comply with any and all exchange control requirements applicable
to the sale of Shares and any resulting funds including, without limitation,
reporting or repatriation requirements.

 

4. Legal Compliance. The Participant acknowledges and agrees that none of the
Company, its Parents, Subsidiaries or any other affiliate is and shall not be
responsible for the Participant’s legal compliance requirements relating to the
Award and the subsequent ownership and possible sale of the Shares, including,
but not limited to, tax reporting, the exchange of local currency into or from
U.S. dollars, the transfer of funds to or from the U.S., and the opening an
using of a U.S. brokerage account.

 

-2-



--------------------------------------------------------------------------------

5. Acknowledgements. In accepting the Award, the Participant acknowledges that:

 

  a. The Plan was voluntarily established by the Company, is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Award Agreement;

 

  b. The grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of any award under the Plan,
or benefits in lieu of such awards, even if awards of equity have been
repeatedly granted in the past;

 

  c. All decisions with respect to future option grants, if any, will be at the
sole discretion of the Company;

 

  d. The Participant has voluntarily elected to participate in the Plan;

 

  e. The Award (i) is extraordinary compensation, (ii) does not constitute
compensation of any kind for service of any kind rendered to the Company, its
Parents, Subsidiaries or any other affiliate, and (iii) is outside the scope of
the Participant’s employment or service contract, if any. The Award is not part
of normal or expected compensation or salary for any purpose, including, but not
limited to, calculating any severance payments, resignation, termination,
redundancy, end-of-service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Participant’s
employer, the Company or any subsidiary or affiliate of the Company. This
applies to any payment, even in those jurisdictions requiring such payments upon
termination of employment;

 

  f. Any notice period under applicable law or regulation with respect to
termination of employment or any other applicable service relationship shall not
be treated as employment or service for the purpose of determining the vesting
of the Award, except as otherwise agreed in writing by the Company. The
Participant’s right to receive Shares in settlement of the Award after
Termination of Service, if any, will be measured by the date of termination of
service and will not be extended by any notice period mandated under applicable
law or regulation. Subject to the foregoing and the provisions of the Plan, the
Company, in its sole discretion, shall determine whether the Participant’s
service has terminated and the effective date of such termination;

 

  g. The Award is not part of any employment relationship. In the event that the
Participant is not an employee of the Company, the grant of the Award will not
be interpreted to form an employment contract or relationship with the Company.
Furthermore the grant of the Award will not be interpreted to form an employment
contract with his or her employer or any Subsidiary or affiliate of the Company;

 

-3-



--------------------------------------------------------------------------------

  h. The future value of the underlying Shares is unknown and cannot be
predicted with certainty and the value of those shares may increase or decrease
over time;

 

  i. In consideration of the Option, no claim or entitlement to compensation or
damages shall arise from termination, cancellation or forfeiture of all or any
portion of the Award or diminution in value of the Shares acquired in connection
with the Award resulting from termination of the Participant’s service by the
Company, its Parent, Subsidiary or other affiliate. The Participant irrevocably
releases the Company, its Parents, Subsidiaries and other affiliates from any
such claim that may arise. If, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, then by signing the
Award Agreement, the Participant shall be deemed irrevocably to have waived any
right to pursue such claim;

 

  j. The Participant’s eligibility to participate in the Plan ceases upon
termination of service for any reason.

 

-4-